Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathieu Audet on July 7, 2022.
The application has been amended as follows: 

1.           A bending device for bending a hanger wire hanging vertically from a ceiling, the bending device comprising: 
- a pole having a top extremity; and 
- a head module mounted to the top extremity of the pole, comprising: 
- a casing havinq an interior; 
- a channel housed in the interior of the casing, the channel extending vertically for receiving the hanger wire and comprising a first wall, wherein the channel is confiqured [[for]] such that when the hanqer wireis inserted in the channel[[,]] the hanger wire [[to]] butts up aqainst the first wall of the channel inside the casinq; and 
- a push member rotatably mounted in the interior of the casing, the push member comprising a tooth, the push member rotatable between 
a) an insert position, wherein the push member does not cross the channel whereby the channel is free to receive the hanger wire, and 
b) a bend position, 
wherein, between the insert position and the bend position, the push member is adapted to rotate such that the tooth travels in the interior of the casing, crosses the channel and pushes against the hanger wire within the channel while the hanqer wire buttinq up aqainst the first wall thereby bendinq the hanger wire.

15.         A bending device to be mounted to a pole as a head module adapted for bending a hanger wire hanging vertically from a ceiling, the bending device comprising: 
- a casing havinq an interior; 
- a motor housed in the casing; 
- a channel in the interior of the casing, the channel extending vertically for receiving the hanger wire and comprising a first wall, wherein the channel is configured such that when [[for]] the hanger wireis inserted in the channel[[,]] the hanger wire [[to]] butts up against the first wall of the channel inside the casing; 
- a push member, rotatably driven by the motor, that is configured to be rotated in the interior of the casing, the push member comprising a tooth, the push member beinq confiqured for rotatinq between 
a) an insert position, wherein the push member does not cross the channel whereby the channel is free to receive the hanger wire, and 
b) a bend position, 
wherein, between the insert position and the bend position, the push member is configured to rotate[[s]] such that the tooth travels in the interior of the casing, crosses the channel and pushes against the hanger wire within the channel while the hanqer wire butts up aqainst the first wall thereby bendinq the hanger wire; and 
- a means for activating the motor and thereby driving the push member.

REASONS FOR ALLOWANCE
Claims 1-5, 7-19 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record fails to explicitly teach a push member rotatably mounted in the interior of the casing, the push member comprising a tooth, and the push member is configured to rotate such that the tooth travels in the interior of the casing, crosses the channel and pushes against the hanger wire within the channel while the hanqer wire butts up aqainst the first wall thereby bendinq the hanger wire.
US 4,091,845 to Johnson teaches a bending device for bending a hanger wire (Figs. 2-3) including a push member 31 comprising a tooth is mounted on the casing of a head module (Figs. 2-3 and 4-6; Col. 3, Ln. 66 through Col. 4, Ln. 20; the push member includes a roller, i.e., a tooth, and is mounted on the exterior of the casing of the head module).  However, the push member and tooth in Johnson is not mounted in the interior of the casing and configured to rotate such that the tooth travels in the interior of the casing, crosses the channel and pushes against the hanger wire within the channel while the hanqer wire butts up aqainst the first wall thereby bendinq the hanger wire.
US 4,331,183 teaches a bending device for bending a hanger wire (Figs. 3-5) including a head module (Fig. 3 shows the head module as bending component at the top of the pole 14) which includes a casing 15, a channel 21, and a push member 10 rotatably mounted to the interior of the casing 15 (Figs. 3-4; the push member is rotatably mounted to the casing 15 via the pin 16).  However, the push member does not comprise a tooth and the push member is not configured to rotate such that the tooth travels in the interior of the casing, crosses the channel and pushes against the hanger wire within the channel while the hanqer wire butts up aqainst the first wall thereby bendinq the hanger wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725